UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended: September 30, 2008 Commission File No. 1-11530 Taubman Centers, Inc. (Exact name of registrant as specified in its charter) Michigan 38-2033632 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 East Long Lake Road, Suite 300, Bloomfield Hills, Michigan 48304-2324 (Address of principal executive offices) (Zip Code) (248) 258-6800 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer,” “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer x Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company o (Do not check if a smaller reporting company) Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No As of October 31, 2008, there were outstanding53,018,987 shares of the Company's common stock, par value $0.01 per share. TAUBMAN CENTERS, INC. CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited): Consolidated Balance Sheet – September 30, 2008 and December 31, 2007 2 Consolidated Statement of Cash Flows – Nine Months Ended September 30, 2008 and 2007 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 39 PART II – OTHER INFORMATION Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 6. Exhibits 41 SIGNATURES 1 TAUBMAN CENTERS, INC. CONSOLIDATED BALANCE SHEET (in thousands, except share data) September 30 December 31 2008 2007 Assets: Properties $ 3,806,039 $ 3,781,136 Accumulated depreciation and amortization (1,017,609 ) (933,275 ) $ 2,788,430 $ 2,847,861 Investment in Unconsolidated Joint Ventures (Note 4) 93,419 92,117 Cash and cash equivalents 36,698 47,166 Accounts and notes receivable, less provision for bad debts of $8,276 and $6,694 in 2008 and 2007 40,947 52,161 Accounts receivable from related parties 2,226 2,283 Deferred charges and other assets (Notes 1 and 3) 220,143 109,719 $ 3,181,863 $ 3,151,307 Liabilities: Notes payable (Note 5) $ 2,784,189 $ 2,700,980 Accounts payable and accrued liabilities 243,830 296,385 Dividends and distributions payable 21,973 21,839 Distributions in excess of investments in and net income of Unconsolidated Joint Ventures (Note 4) 152,248 100,234 $ 3,202,240 $ 3,119,438 Commitments and contingencies (Notes 1, 3, 5, 7, and 8) Preferred Equity of TRG $ 29,217 $ 29,217 Minority interests in TRG and consolidated joint ventures (Notes 1 and 3) $ 7,327 $ 18,494 Shareowners' Equity: Series B Non-Participating Convertible Preferred Stock, $0.001 par and liquidation value, 40,000,000 shares authorized, 26,499,235 and 26,524,235 shares issued and outstanding at September 30, 2008 and December 31, 2007 $ 26 $ 27 Series G Cumulative Redeemable Preferred Stock, 4,000,000 shares authorized, no par, $100 million liquidation preference, 4,000,000 shares issued and outstanding at September 30, 2008 and December 31, 2007 Series H Cumulative Redeemable Preferred Stock, 3,480,000 shares authorized, no par, $87 million liquidation preference, 3,480,000 shares issued and outstanding at September 30, 2008 and December 31, 2007 Common Stock, $0.01 par value, 250,000,000 shares authorized, 52,948,733 and 52,624,013 shares issued and outstanding at September 30, 2008 and December 31, 2007 529 526 Additional paid-in capital 554,140 543,333 Accumulated other comprehensive income (loss) (8,422 ) (8,639 ) Dividends in excess of net income (Note 1) (603,194 ) (551,089 ) $ (56,921 ) $ (15,842 ) $ 3,181,863 $ 3,151,307 See notes to consolidated financial statements. 2 TAUBMAN CENTERS, INC. CONSOLIDATED STATEMENT OF OPERATIONS AND COMPREHENSIVE INCOME (in thousands, except share data) Three Months Ended September 30 2008 2007 Revenues: Minimum rents $ 87,401 $ 81,273 Percentage rents 3,262 3,208 Expense recoveries 60,838 53,624 Management, leasing, and development services 3,316 3,881 Other 8,896 8,667 $ 163,713 $ 150,653 Expenses: Maintenance, taxes, and utilities $ 48,741 $ 44,158 Other operating 18,482 16,574 Management, leasing, and development services 1,843 2,074 General and administrative 6,790 7,414 Interest expense 36,039 33,628 Depreciation and amortization 35,464 33,757 $ 147,359 $ 137,605 Gains on land sales and other nonoperating income $ 411 $ 1,138 Income before income tax expense, equity in income of Unconsolidated Joint Ventures, and minority and preferred interests $ 16,765 $ 14,186 Income tax expense (Note 2) (218 ) Equity in income of Unconsolidated Joint Ventures (Note 4) 11,289 11,275 Income before minority and preferred interests $ 27,836 $ 25,461 Minority share of consolidated joint ventures (Note 1): Minority share of income of consolidated joint ventures (1,416 ) (1,044 ) Distributions in excess of minority share of income of consolidated joint ventures (1,578 ) (1,806 ) Minority interest in TRG (Note 1): Minority share of income of TRG (7,445 ) (6,849 ) Distributions in excess of minority share of income (3,927 ) (3,640 ) TRG Series F preferred distributions (615 ) (615 ) Net income $ 12,855 $ 11,507 Series G and H preferred stock dividends (3,658 ) (3,658 ) Net income allocable to common shareowners $ 9,197 $ 7,849 Net income $ 12,855 $ 11,507 Other comprehensive income: Unrealized loss on interest rate instruments and other (1,353 ) (4,186 ) Reclassification adjustment for amounts recognized in net income 315 315 Comprehensive income $ 11,817 $ 7,636 Basic and diluted earnings per common share (Note 9) - Net income $ 0.17 $ 0.15 Cash dividends declared per common share $ 0.415 $ 0.375 Weighted average number of common shares outstanding - basic 52,908,924 52,456,144 See notes to consolidated financial statements. 3 TAUBMAN CENTERS, INC. CONSOLIDATED STATEMENT OF OPERATIONS AND COMPREHENSIVE INCOME (in thousands, except share data) Nine Months Ended September 30 2008 2007 Revenues: Minimum rents $ 261,554 $ 239,435 Percentage rents 7,162 6,513 Expense recoveries 178,686 162,170 Management, leasing, and development services 10,901 12,403 Other 23,239 27,432 $ 481,542 $ 447,953 Expenses: Maintenance, taxes, and utilities $ 138,766 $ 127,664 Other operating 56,478 49,448 Management, leasing, and development services 6,521 6,660 General and administrative 23,066 21,750 Interest expense 108,993 95,512 Depreciation and amortization 106,978 99,858 $ 440,802 $ 400,892 Gains on land sales and other nonoperating income $ 3,670 $ 2,252 Income before income tax expense, equity in income of Unconsolidated Joint Ventures, and minority and preferred interests $ 44,410 $ 49,313 Income tax expense (Note 2) (658 ) Equity in income of Unconsolidated Joint Ventures (Note 4) 29,014 28,700 Income before minority and preferred interests $ 72,766 $ 78,013 Minority share of consolidated joint ventures (Note 1): Minority share of income of consolidated joint ventures (3,722 ) (3,578 ) Distributions in excess of minority share of income of consolidated joint ventures (7,973 ) (2,847 ) Minority interest in TRG (Note 1): Minority share of income of TRG (17,866 ) (21,777 ) Distributions in excess of minority share of income (16,268 ) (9,910 ) TRG Series F preferred distributions (1,845 ) (1,845 ) Net income $ 25,092 $ 38,056 Series G and H preferred stock dividends (10,975 ) (10,975 ) Net income allocable to common shareowners $ 14,117 $ 27,081 Net income $ 25,092 $ 38,056 Other comprehensive income: Unrealized gain (loss) on interest rate instruments and other (729 ) 1,571 Reclassification adjustment for amounts recognized in net income 946 946 Comprehensive income $ 25,309 $ 40,573 Basic earnings per common share (Note 9) - Net income $ 0.27 $ 0.51 Diluted earnings per common share (Note 9) - Net income $ 0.26 $ 0.50 Cash dividends declared per common share $ 1.245 $ 1.125 Weighted average number of common shares outstanding - basic 52,815,246 53,093,894 See notes to consolidated financial statements. 4 TAUBMAN CENTERS, INC. CONSOLIDATED STATEMENT OF CASH FLOWS (in thousands) Nine Months Ended September 30 2008 2007 Cash Flows From Operating Activities: Net income $ 25,092 $ 38,056 Adjustments to reconcile net income to net cash provided by operating activities: Minority and preferred interests 47,674 39,957 Depreciation and amortization 106,978 99,858 Provision for bad debts 3,455 2,827 Gains on sales of land and land-related rights (2,192 ) Other 8,010 6,712 Increase (decrease) in cash attributable to changes in assets and liabilities: Receivables, deferred charges, and other assets 8,047 (3,255 ) Accounts payable and other liabilities (21,500 ) (6,994 ) Net Cash Provided By Operating Activities $ 175,564 $ 177,161 Cash Flows From Investing Activities: Additions to properties $ (79,438 ) $ (175,439 ) Acquisition of marketable equity securities and other assets (1,939 ) (2,290 ) Acquisition of interests in The Mall at Partridge Creek (Note 3) (11,807 ) Acquisition of additional interest in The Pier Shops (Note 3) (24,504 ) Cash transferred in upon consolidation of The Pier Shops (Note 3) 33,388 Funding of The Mall at Studio City escrow (Note 3) (54,334 ) Proceeds from sales of land and land-related rights 5,274 Contributions to Unconsolidated Joint Ventures (8,866 ) (8,387 ) Distributions from Unconsolidated Joint Ventures in excess of income 61,645 4,983 Net Cash Used In Investing Activities $ (89,465 ) $ (172,249 ) Cash Flows From Financing Activities: Debt proceeds $ 334,269 $ 227,483 Debt payments (250,496 ) (11,856 ) Debt issuance costs (3,419 ) (1,165 ) Issuance of common stock and/or partnership units in connection with incentive plans 3,809 Repurchase of common stock (Note 6) (100,000 ) Distributions to minority and preferred interests (Note 1) (101,893 ) (41,374 ) Cash dividends to preferred shareowners (10,975 ) (10,975 ) Cash dividends to common shareowners (65,705 ) (59,769 ) Other (2,157 ) (869 ) Net Cash Provided By (Used In) Financing Activities $ (96,567 ) $ 1,475 Net Increase (Decrease) In Cash and Cash Equivalents $ (10,468 ) $ 6,387 Cash and Cash Equivalents at Beginning of Period 47,166 26,282 Cash and Cash Equivalents at End of Period $ 36,698 $ 32,669 See notes to consolidated financial statements. 5 TAUBMAN CENTERS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Interim Financial Statements General Taubman Centers, Inc. (the Company or TCO) is a Michigan corporation that operates as a self-administered and self-managed real estate investment trust (REIT). The Taubman Realty Group Limited Partnership (Operating Partnership or TRG) is a majority-owned partnership subsidiary of TCO that owns direct or indirect interests in all of the company’s real estate properties. In this report, the term “Company" refers to TCO, the Operating Partnership, and/or the Operating Partnership's subsidiaries as the context may require. The Company engages in the ownership, management, leasing, acquisition, disposition, development, and expansion of regional and super-regional retail shopping centers and interests therein. The Company’s owned portfolio as of September 30, 2008 included 23 urban and suburban shopping centers in ten states. Taubman Properties Asia LLC and its subsidiaries (Taubman Asia), which is the platform for the Company’s expansion into the Asia-Pacific region, is headquartered in Hong Kong. Consolidation The consolidated financial statements of the Company include all accounts of the Company, the Operating Partnership, and its consolidated subsidiaries, including The Taubman Company LLC (the Manager) and Taubman Asia. In September 2008, the Company acquired the interests of the owner of The Mall at Partridge Creek (Partridge Creek) (Note 3). Prior to the acquisition, the Company consolidated the accounts of the owner of Partridge Creek, which qualified as a variable interest entity under Financial Accounting Standards Board (FASB) Interpretation No. 46 “Consolidation of Variable Interest Entities” (FIN 46R) for which the Operating Partnership was considered to be the primary beneficiary. In April 2007, the Company increased its ownership in The Pier Shops at Caesars (The Pier Shops) to a 77.5% controlling interest and began consolidating the entity that owns The Pier Shops (Note 3). Prior to the acquisition date, the Company accounted for The Pier Shops under the equity method. All intercompany transactions have been eliminated. Investments in entities not controlled but over which the Company may exercise significant influence (Unconsolidated Joint Ventures) are accounted for under the equity method. The Company has evaluated its investments in the Unconsolidated Joint Ventures and has concluded that the ventures are not variable interest entities as defined in FIN 46R. Accordingly, the Company accounts for its interests in these ventures under the guidance in Statement of Position 78-9 "Accounting for Investments in Real Estate Ventures" (SOP 78-9), as amended by FASB Staff Position 78-9-1, and Emerging Issues Task Force Issue No. 04-5 "Determining Whether a General Partner, or the General Partners as a Group, Controls a Limited Partnership or Similar Entity When the Limited Partners Have Certain Rights" (EITF 04-5). The Company’s partners or other owners in these Unconsolidated Joint Ventures have substantive participating rights, as contemplated by paragraphs 16 through 18 of EITF 04-5, including approval rights over annual operating budgets, capital spending, financing, admission of new partners/members, or sale of the properties and the Company has concluded that the equity method of accounting is appropriate for these interests.
